Citation Nr: 1208560	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  11-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent prior to June 3, 1996, for sarcoidosis.

2.  Entitlement to an earlier effective date prior to June 3, 1996, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 Decision Review Officer decision and a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent prior to June 3, 1996, for sarcoidosis, in September 2009, the RO received a letter from the Veteran disapproving of the way the RO "rated the compensation evaluation of his claim on an earlier effective date."  The Veteran noted that he underwent two VA examinations and that VA examiners stated that he became disabled in 1991 and 1992 and so it was difficult for him to see how the RO rated his disability at 10 percent effective August 12, 1992.  

The Board finds that the September 2008 statement constitutes a timely Notice of Disagreement with respect to the 10 percent disability rating assigned prior to June 3, 1996, for his sarcoidosis.  The RO must now issue a Statement of the Case (SOC) and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also contends that he is entitled to an effective date earlier than June 3, 1996, for the grant of a TDIU.  Specifically, in April 2011, the Veteran submitted a statement in which he noted that he was seeking entitlement to a TDIU effective August 12, 1992.  The Veteran noted that in October 1991, the U.S. Postal Service was seeking termination of his employment because of the number of days that he was sick or unable to work.  On October 29, 1991, he resigned from the Postal Service for health reasons.  The Veteran stated that he tried working at other things from 1992 to 1996 but his health kept getting worse.  The Veteran noted that in May 1996, he applied for Social Security and was granted SSI.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002).  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

In the present case, the effective date of June 3, 1996, was assigned for TDIU because it was on this date that a 60 percent disability rating for service-connected sarcoidosis became effective.  This award made the Veteran eligible for the first time for a total disability rating under 38 C.F.R. § 4.16(a) (2011).  

As noted above, a 10 percent disability rating has been in effect for sarcoidosis since August 2, 1992.  As such, the claim for an earlier effective date for a TDIU is inextricably intertwined with the claim for an initial evaluation in excess of 10 percent for sarcoidosis being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. 

If the Veteran does not meet the threshold criteria for a TDIU, the Veteran's claim may still be referred to the Director, Compensation and Pension Service, for extraschedular consideration, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b) (2011). 

A high disability rating in itself is recognition that impairment makes it difficult to obtain and keep employment; however, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board notes that the Veteran applied for Chapter 31 Vocation Rehabilitation on August 10, 1992, and reported for counseling on January 11, 1993, at which time the initial evaluation was completed and determination was made that an employment handicap existed.  The Veteran's case was then referred to the Vocational Rehabilitation Panel for recommendations concerning a serious employment handicap determination.  On March 22, 1993, based on recommendations received from the Vocational Rehabilitation Panel, the counseling psychologist determined that the Veteran did not have a serious employment handicap; and he was informed by letter of the decision.

It is noted in a March 1994 Statement of the Case that during the period from April 1978, to March 26, 1993, the Veteran had been continually employed.  He had worked as a mail carrier to the United States Postal Service for over 13 years and subsequently as a security guard for a local grocery store chain.

The Veteran underwent VA examination in February 1997 at which time he noted that he worked for the Post Office from 1978 to 1991 as a letter carrier and that he quit because of health reasons and got a lump sum payment.  The Veteran also stated that he worked in security and that the last time he worked was in May 1996 as a security agent and that he quite as soon as he began to receive Social Security Disability.

On a VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran indicated that he worked for Industrial Security as a security officer for the previous 25 months with total earnings of $20,000.  The Veteran indicated that he did not have to quit on account of his physical condition, and that he last worked May 19, 1996.  

On Form SSA-3368-BK, Disability Report, the Veteran indicated that his condition began to first bother him May 19, 1996.  The Veteran indicated that he worked five days a week as a letter carrier from 1978 to 1991, as a sales clerk for an oil company for four months in 1992, and five days a week as a security guard from 1993 to 1996 at which time he sat in a guard shack and made rounds of a building every hour.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or experience difficulty obtaining employment is not determinative.

In this case, the record is insufficient to determine whether referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted.  The Board does not have the Veteran's Vocational Rehabilitation folder.  Such folder and associated records are pertinent evidence and must be obtained.  In addition, it is the Board's opinion that the Veteran should provide the necessary authorization forms to enable VA to obtain information associated with his employment with Industrial Security.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's Vocational Rehabilitation Folder should be obtained and associated with the claims file. 

2.  The Veteran should be asked to provide the complete name and address of all employers from 1992 to 1996, and authorization to obtain information concerning his employment.  Thereafter, appropriate steps should be taken to obtain information concerning the dates of employment and salary earned. 

3.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an initial evaluation in excess of 10 percent for sarcoidosis.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


